Citation Nr: 1102029	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether additional VA compensation is payable beyond January [redacted], 
2006, based on school attendance of [redacted], born January [redacted], 
1988.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active military service from December 1985 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied her claim to add her son, as a dependent based upon his 
school attendance.

In a January 2010 decision, the Board denied the Veteran's claim 
of entitlement to payment of additional dependency benefits for a 
child over the age of 18 based upon school attendance from 
January [redacted], 2006.  The Veteran appealed the January 2010 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated July 2010, the Court granted a 
Joint Motion to remand the aforementioned issue.  That Order 
served to vacate the Board's January 2010 decision.

Unfortunately, further development is required before the Board 
can adjudicate the Veteran's pending claim of entitlement to 
payment of additional dependency benefits for a child over the 
age of 18 based upon school attendance from January [redacted], 2006.  
So, regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify her if further 
action is required on her part.


REMAND

As noted in the July 2010 Joint Motion for Remand, pursuant to 
the Court's July 2010 Order, the Veteran alleges that the Board 
failed to address her allegations of fraud on the part of Marine 
Military Academy.  In particular, the Joint Motion noted that the 
Board's January 2010 decision did not consider the Veteran's 
multiple allegations that her son's election of dependents' 
educational assistance (DEA) benefits under Chapter 35, Title 38, 
United States Code was based on fraud by Marine Military Academy 
and an erroneous authorization of her son's Chapter 35 election 
by VA, as his election was based on the fraud by Marine Military 
Academy, an education institution which was not authorized to 
receive VA education benefits.  The Veteran, in the alternative, 
alleges that the Marine Military Academy is an authorized 
representative of VA, which provided "erroneous information" 
regarding Chapter 35 benefits to her son, and thus, his election 
cannot be considered final.  The Veteran alleges that these 
circumstances prevent her son's election from being considered a 
binding Chapter 35 election, and thus his election of Chapter 35 
benefits cannot be considered final.  According to the Joint 
Motion, the Board's decision failed to consider 38 C.F.R. 
§ 21.3023(c)(2), which states that "[a]n election based on 
erroneous information furnished by an authorized representative 
of the Department of Veterans Affairs is not considered final."  

The Joint Motion also noted that the Veteran's son's Chapter 35 
file should be associated with the Veteran's claims file.  
Subsequently, in an October 2010 statement, the Veteran requested 
that all additional new evidence of record, including that file 
and her additional written argument in support of her claim, be 
remanded to the RO for review prior to the readjudication of her 
claim by the Board.  In this regard, the Board notes that the RO 
has not yet considered the Veteran's allegations of fraud in the 
first instance.  Therefore, the RO (AMC) must first consider the 
allegations of fraud and the additional evidence (the Chapter 35 
file) and issue another supplemental statement of the case 
(SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  See also 
38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the agency of 
original jurisdiction for initial review, unless this procedural 
right is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on appeal 
without such a referral).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim 
of entitlement to payment of additional 
dependency benefits for a child over the age of 
18 based upon school attendance from January 
[redacted], 2006, including her allegations of fraud by 
Marine Military Academy and subsequent 
erroneous authorization of her son's election 
of Chapter 35 benefits by VA, with application 
of all appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the statement of the 
case (in April 2008), including evidence 
obtained as a result of this remand.  If the 
claim on appeal remains denied, the appellant 
and her representative should be furnished a 
SSOC and afforded a reasonable period of time 
within which to respond thereto.  Thereafter, 
the case should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


